08/10/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0514


                                      DA 21-0514
                                   _________________

JIM L. TOWSLEY and BETTY SMITH
TOWSLEY,

             Plaintiffs and Appellees,
      v.

DAVID P. STANZAK, MARGO L. STANZAK,
CRAIG FITCH, CARYN MISKE, LAURENCE B,
MILLER, JR., STEPHEN M. ZANDI, KARIN M.
ZANDI, and all persons, known or unknown,                          ORDER
claiming or who might claim any right, title,
interest in or lien or encumbrance upon the
personal property described in the Complaint
below which is adverse to the Plaintiff's ownership
or a cloud upon Plaintiff's title thereto, whether
such a claim or possible claim may be present or
contingent,

             Defendants and Appellants.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Jason Marks, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  August 10 2022